Appellee had a decree in accordance with the prayer of his bill that a certain deed of trust or mortgage which he had executed and delivered to appellants' intestate, along with two promissory notes secured thereby, be canceled as having been paid in full. Appellants, as administrators of the estate of the deceased mortgagee, claimed that there was a balance due on the debt evidenced by the two promissory notes made to their intestate, and prayed for a decree of foreclosure.
The difference between the parties is a difference of fact only, and, after careful consideration, the court here is in agreement with the trial court that the debt between appellants' intestate and appellee had been satisfied in full in the lifetime of decedent and before the bill was filed. This we say after excluding from consideration any and every part of the testimony of complainant which is affected by section 7721 of the Code, providing, inter alia, that "no person having a pecuniary interest in the result of the suit or proceeding shall be allowed to testify against the party to whom his interest is opposed as to any transaction with, or statement by, the deceased person whose estate is interested in the result of the suit or proceeding." There is no need to indulge a more intimate discussion of the evidence. The court is of opinion that the evidence not affected by the statute suffices to sustain the decree in the court below.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.